Citation Nr: 1402514	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable (0 percent) rating for bilateral hearing loss prior to March 6, 2012 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In a May 2013 rating decision, the RO denied the Veteran's claim to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He has not yet filed a Notice of Disagreement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  The issue of TDIU has not subsequently been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA audiological examination in March 2012.  Subsequently, during his October 2013 personal hearing, the Veteran indicated that his hearing loss has worsened since his last VA examination.  Based on this testimony, the Board finds that another VA examination is necessary to determine the current nature and severity of the Veteran's bilateral hearing loss.



Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should ensure that any outstanding VA and outside contractor treatment reports, regarding treatment for hearing loss and hearing aid fittings and replacement, are obtained and associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.

3. After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a SSOC.  The Veteran must then be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


